DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 are pending and claims 1-14 have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Arab Emirates on 12/08/2018. It is noted, however, that applicant has not filed a certified copy of the AEP6001703/2018 application as required by 37 CFR 1.55.

Response to Amendment
In the amendment dated 04/04/2021, the following has occurred: Claims 1-14 have been amended; No claims have been canceled; No claims have been added; Claims 15-16 have been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/04/2021 with respect to claim 9 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “In his Figures 3-5, Mayhew teaches a steel tape with a wedge in place used for holding a magnet. Applicant’s embodiment eliminates Mayhew’s wedge. Furthermore, his in Figures 3-5, Mayhew teaches a central cavity within the steel tapes. Applicant’s embodiment eliminates that central cavity because Applicant’s embodiment eliminates the need to hold the steel tape to the wall with a screw…Although Mayhew and Applicant both use steel tapes and magnets in their inventions, Applicant and Mayhew use the steel tapes very differently in that Mayhew’s invention requires a hole within the steel tape sufficient to allow a screw to pass through, and a screw of sufficient strength to hold the object being held by Mayhew’s invention to the vertical surface. Applicant’s invention eliminates the need for the hole and the screw; Applicant uses instead a strong adhesive with a high resistance against torque experienced by the steel tape while holding a heavy object on a vertical surface to affix the steel tape to the vertical surface and to the object being mounted upon the vertical surface. Mayhew’s usage of a screw significantly reduces the utility of Mayhew’s invention to only those surfaces that can be drilled to accommodate a screw. Usage of adhesive in Applicant's product makes it usable on all surfaces including glass, acrylic, tiles, metal, etc…Furthermore, Mayhew did not invent steel tapes, nor did he invent using steel tapes with a magnet. He, like Applicant, simply put the steel tapes to a particular use in a very crowded art field.” – Applicant is arguing that claim 9 eliminates the wedge, central cavity, and screw of Mayhew, however the argued claim does not state that the method “consists of” the claimed steps and therefore the presence of these features in Mayhew does not remove it as prior art. All that is required to read on the method with respect to the tapes are tapes comprising a steel material. No language in the claim distinguishes the structure of the claimed tapes over that in Mayhew and as such the rejection remains valid.
“Size of the steel tapes, both of the individual tape and the relative size between the two steel tapes, is, in fact, not a feature of Applicant’s invention. The invention is usable with any size or relative size of steel tape. The determining factor of the size of the steel tape is, in fact, the size of the object to be hung. If the object is lightweight, a small steel tape is sufficient; however, if the object is heavier, a larger steel tape, and a larger neodymium magnet, is required. The size requirement of the steel tape and magnet increase with the increasing size of the object to be hung…Applicant respectfully amends his Claim 9 to reflect that his first and second steel tapes may differ in length and width. This amendment differentiates his claim over Mayhew’s requirement that the first and second steel tapes be of identical length and width.” – The removal of the limitation in claim 9 requiring identical length and width of the steel tapes does not equate to the recitation of tapes having non-identical dimensions. As such, Mayhew still reads on the claim.
	In response to applicant’s argument that: “Mayhew uses magnetism within his invention differently than does Applicant, in that Applicant’s invention uses only magnetism to hold the steel strips together in their appropriate configuration; Mayhew’s invention supplements the magnetic force he uses to hold the strips with a mechanical wedge that holds his magnet; one advantage of Applicant’s configuration over Mayhew’s configuration is discussed supra. Thus, the two disclosures are thus patentably distinct.” – There is no language in claim 9 that claims tapes which are secured only via a magnet, and as such all that is required are steel tapes that are secured with a neodymium magnet between them, which is disclosed by Mayhew.
	In response to the argument that: “Applicant teaches that no screw mechanism is needed to hold the magnetic elements in place. Applicant further teaches that no hole is necessary within either the first or second steel tape, since such hole is in place in Mayhew for the purpose of allowing the screw to easily pass through the steel tape and hold it in place relative to the object being held. Moreover, Mayhew’s usage of a screw significantly reduces the utility of Mayhew’s invention to only those surfaces that can be drilled to accommodate a screw. Usage of adhesive in Applicant’s product makes it usable on all surfaces including glass, acrylic, tiles, metal, etc.” – The claims do not recite tapes that are secured only via adhesive, nor that they lack any holes, and therefore these features of Mayhew do not prevent it from reading on the claimed invention.
	In response to applicant’s argument that: “Applicant’s invention has sold over 60,000 units in the United Arab Emirates in 20 months. This statement is supported in Appendix C by Applicant’s sworn declaration and the sales records for those 20 months. Thus, this invention enjoys a healthy degree of commercial success…Because of the commercial success the invention has garnered, it is reasonable to conclude that the invention meets a long-felt but unmet need in the marketplace.” – Applicant has merely stated that the invention has sold this number of units and not provided proof of these sales numbers, nor have the features, which are being taught via modification, been shown as what are responsible for this success. As such, being that all of the claimed features were known in the prior art, as indicated in the rejections below, the needs proposed in the pending application were met long ago and the assertion of nonobviousness due to commercial success is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 10-11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 5, 11, and 14 each recite limitations directed towards an adhesive coating with a “high resistance against torque experienced by the steel tape”. However, there is no mention in the specification of such a characteristic with the coating, with the only mention of the capabilities of the coating being that they are “suitable to hold the steel tapes 110/112 with the respective surfaces 108/106” (paragraph [0063]). As such, it is clear that the inventor did not have possession of an adhesive coating that has a high resistance to torque caused by a heavy object.
Claim 6 recites “the dimensions of one or more first steel tapes are selected from the group consisting of identical in width and length with the one or more second steel tapes and non-identical in width and length to the corresponding one or more second steel tapes.” Yet the specification does not disclose tapes having non-identical widths and lengths, only mentioning identical dimensions in paragraphs [0026], [0031], [0055], [0064], and [0065]. Therefore, one having ordinary skill in the art would not find that applicant had possession of an invention comprising steel tapes having non-identical dimensions.
Claims 8 and 10 each recite limitations directed towards an epoxy coating having a “minimum thickness to maintain maximum magnetic field”. However, the specification only discloses a “thin layer of epoxy” in paragraphs [0028], [0034], [0053], [0058], [0065], and [0069] and makes no mention of this thin property having the purpose of ensuring a specific magnetic field strength. Therefore, this language is not described in the specification to convey that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 14 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more magnets being configured as to be easily removable from the steel tapes” (emphasis added). – The term “easily” is indefinite, as it is a relative term that does not clearly define what aspect of the connection makes removal easy. For purposes of examination and compact prosecution, the examiner has interpreted the amendment as the magnet being able to be accessed for removal from the steel tapes when attached to said tapes.
	Claim 2 recites “each surface of said first and second steel tapes is intact”. – It is unclear what surfaces of the tapes applicant is referring to, and furthermore, it is unclear what scope the term “intact” intends to entail as it is not defined in the specification. Clarification is required. 
	Claim 7 recites “wherein each of the one or more magnets is a strong magnet such as a neodymium magnet”. – It is unclear if a neodymium magnet is being claimed or if it merely has been offered as an example.

Claim 14 recites "at least two of the steel tapes". – As only two steel tapes have been claimed in claim 13, it is unclear how there can be more than two. Furthermore, claim 14 recites “at least one of the at least two tapes” twice, and it is not clear which of the first or second steel tapes is being referred to.
Claims 3-6 and 9 are rejected based on their dependency.

It is recited in lines 1-3 of Claim 14 "at least two of the steel tapes in combination with the one or more of the magnets" It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “steel tape” that is intended for use with a “magnet” or the more narrow in scope combination of an “steel tape with magnet”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “steel tape” whether "magnet” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “steel tape” with “magnet” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “magnet” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “steel tapes” alone as indicated by the preamble of “ A first steel tape and a second steel tape for mounting an item on a surface” and the limitation of “the coating of the material provided on the steel tape is adapted to provide a good frictional coefficient against a similarly coated surface of a magnet” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “steel tape” and any recitation drawn to some 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayhew Jr. (US Pub. No. 2014/0061409).
Regarding Claim 9, Mayhew discloses a method for mounting an item on a vertical surface, the method comprising: providing one or more first steel tapes (Mayhew: Fig. 3-5, 10-11, 13; 1), and one or more second steel tapes (Mayhew: Fig. 1, 10-13; 10), wherein the one or more first steel tapes and the one or more second steel tapes are of made of mild steel having good magnetic property (Mayhew: [0040], [0042]); fixing one or more first steel tapes on the vertical surface in appropriate positions corresponding to a desired position where the item is to be mounted; fixing one or more second steel tapes on a backside surface of the item to be mounted on the vertical surface, in positions corresponding to positions of the one or more first tapes; and configuring one or more separate Neodymium magnets (Mayhew: Fig. 2, 5; 36) between the one or more first tapes and the corresponding one or more second tapes to hold the one or more second tapes against the corresponding one or more first tapes, and thereby the item in the desired position (Mayhew: [0057]-[0062]).  

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russo et al. (US Patent No. 8,397,411).
Claim 1, Russo discloses a system for mounting an item on a surface, the system comprising: one or more first steel tapes (Russo: Fig. 5; 10) for fixing on the surface in appropriate positions corresponding to a desired position where the item is to be mounted; one or more of second steel tapes (Russo: Fig. 5; 20) for fixing on a backside surface of the item to be mounted on the surface, in positions corresponding to positions of the one or more first tapes; and one or more magnets (Russo: Fig. 5; 24) being positioned between the one or more first tapes and the corresponding one or more second tapes to hold the one or more second tapes against the corresponding one or more first tapes, thereby the holding item being mounted in the desired position; and the one or more magnets being configured as to be easily removable from the steel tapes (Russo: Fig. 5).  
Regarding Claim 2, Russo discloses the system of claim 1, wherein the one or more first steel tapes (Russo: Fig. 5; 10) and the one or more second steel tapes (Russo: Fig. 5; 20) are made of a mild steel having good magnetic property (Russo: Col. 6, Ln. 10-15; Col. 7, Ln. 24-34), wherein each surface of said first and second steel tapes is intact.  
Regarding Claim 4, Russo discloses the system of claim 1; wherein the one or more first steel tapes (Russo: Fig. 5; 10) and the one or more second steel tapes (Russo: Fig. 5; 20) are fixed to the respective surfaces by strong adhesives (Russo: Col. 5, Ln. 26-30, 47-53) that have a high resistance against torque experienced by the steel tape while holding a heavy object on a vertical surface.
Regarding Claim 5, Russo discloses the system of claim 4; wherein the strong adhesives are coated on the respective sides of the one or more first steel tapes (Russo: Fig. 5; 10) and the one or more second steel tapes (Russo: Fig. 5; 20), and the strong adhesives (Russo: Col. 5, Ln. 26-30, 47-53) are suitable to hold the respective one or more first steel tapes and the one or more second steel tapes with the respective surfaces by having a high resistance against torque experienced by the steel tape while holding a heavy object on a vertical surface.
Claim 6, Russo discloses the system of claim 1, wherein the dimensions of one or more first steel tapes (Russo: Fig. 5; 10) are selected from the group consisting of identical in width and length with the one or more second steel tapes (Russo: Fig. 5; 20) and non-identical in width and length to the corresponding one or more second steel tapes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (US Patent No. 8,397,411) in view of Sprung (US Pub. No. 2011/0056437).
Regarding Claim 3, Russo discloses the system of claim 1, wherein but fails to disclose one or more first steel tapes and the one or more second steel tapes are coated with a thin layer of material adapted to provide corrosion protection and good coefficient of friction, wherein the coating is chosen from the group consisting of a thin layer of powder and a thin layer of epoxy.
However, teaches one or more metal pieces (Sprung: Fig. 1-2, 5; 18, 20, 218) coated with a thin layer of material adapted to provide corrosion protection and good coefficient of friction, wherein the coating is chosen from the group consisting of a thin layer of powder and a thin layer of epoxy (Sprung: [0021]; [0031]).
Russo and Sprung are analogous because they are from the same field of endeavor or a similar problem solving area e.g. magnetic mounting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the (Sprung: [0021]; [0031]), thereby enabling it to be used in a wider range of environments.
Regarding Claim 7, Russo discloses the system of claim 1; wherein each of the one or more magnets is a strong magnet. Russo fails to explicitly disclose a neodymium magnet. However, Sprung teaches a neodymium magnet (Sprung: [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets in Russo with the magnet material from Sprung, with a reasonable expectation of success, in order to provide a magnetic material that facilitates a removable yet secure attachment to a surface (Sprung: [0003]; [0021]), thereby ensuring ease of use, connection strength, and sufficient adjustability.
Regarding Claim 8, Russo discloses the system of claim 1, but fails to disclose the one or more magnets are provided with a thin coating of a material adapted to provide corrosion protection, minimum thickness to maintain maximum magnetic field, and good coefficient of friction between the magnets and the corresponding steel tapes so that frictional force generated as a result of magnetic pull between the magnets and the corresponding steel tapes withstands load of the item when the surface on which the item is mounted, is a vertical surface.
However, Sprung teaches magnets (Sprung: Fig. 1-2, 5; 18, 20, 218) that are provided with a thin coating of a material adapted to provide corrosion protection (Sprung: [0021]; [0031]), minimum thickness to maintain maximum magnetic field, and good coefficient of friction so that frictional force generated as a result of magnetic pull between the magnets and the corresponding steel tapes withstands load of the item when the surface on which the item is mounted is a vertical surface. [Note: See the rejection of claim 3 for motivation.]

Regarding Claim 13, Russo discloses a first steel tape (Russo: Fig. 5; 10) and a second steel tape (Russo: Fig. 5; 20) for mounting an item on a surface; wherein the each of (Russo: Col. 6, Ln. 10-15; Col. 7, Ln. 24-34); wherein each of the first and second steel tapes is coated with a strong adhesive on one side (Russo: Col. 5, Ln. 26-30, 47-53).
Russo fails to disclose a first and second steel tape coated with a material selected from the group consisting of powder and epoxy and adapted to provide corrosion 15protection and good coefficient of friction; and wherein the coating of the material selected from the group consisting of powder and epoxy provided on each of the first and second steel tapes is adapted to provide a good frictional coefficient against a similarly coated surface of a magnet. However, Sprung teaches first and second metal pieces (Sprung: Fig. 1-2, 5; 18, 20, 218) coated with a material adapted to provide corrosion 15protection and good coefficient of friction; and wherein the coating of the material provided on the element is adapted to provide a good frictional coefficient against a similarly coated surface (Sprung: [0021]; [0031]). [Note: See the rejection of claim 3 for motivation.]
Regarding Claim 14, Russo, as modified, teaches the first and second steel tapes as claimed in claim 13; wherein at least two of the steel tapes (Russo: Fig. 5; 10, 20), when used in combination with the one or more of the magnets (Russo: Fig. 5; 24), are used for mounting an item on a surface, wherein at least one (Russo: Fig. 5; 10) of the at least two steel tapes is fixed on the surface, through the strong adhesive coating, in an appropriate position corresponding to a desired position where the item is to be mounted, and at least one (Russo: Fig. 5; 20) of the at least two steel tapes is fixed, through the strong adhesive coating with a high resistance against torque experienced by the steel tape while holding a heavy object on a vertical surface, on a backside surface of the item to be mounted, in a position corresponding to the position of the at least one tape fixed on the surface; and the one or more magnets are configured between the at least two steel tapes to hold the at least two steel tapes against each other, and thereby the item in the desired position.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew Jr. (US Pub. No. 2014/0061409) in view of Sprung (US Pub. No. 2011/0056437).
Regarding Claim 10, Mayhew discloses the method of claim 9; but fails to disclose coating the one or more first steel tapes and the one or more second steel tapes with a material that is adapted to provide corrosion protection, minimum thickness to maintain maximum magnetic field, and good coefficient of friction, such material being selected from the group consisting of epoxy and powder.
However, Sprung teaches coating the one or more metal pieces (Sprung: Fig. 1-2, 5; 18, 20, 218) with a material that is adapted to provide corrosion protection, minimum thickness to maintain maximum magnetic field, and good coefficient of friction, such material being selected from the group consisting of epoxy and powder (Sprung: [0021]; [0031]).
Mayhew and Sprung are analogous because they are from the same field of endeavor or a similar problem solving area e.g. magnetic mounting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the tapes and/or magnets in Mayhew with the epoxy from Sprung, with a reasonable expectation of success, in order to provide a means of preventing unwanted corrosion on the system (Sprung: [0021]; [0031]), thereby enabling it to be used in a wider range of environments.
Regarding Claim 12, Mayhew discloses the method of claim 9, but fails to disclose coating the one or more Neodymium magnets with a thin coating of a material selected from the group consisting of epoxy and powder, wherein the coating is adapted to provide corrosion protection and good coefficient of friction between the magnets and the corresponding steel tapes.
However, Sprung teaches coating one or more Neodymium magnets (Sprung: Fig. 1-2, 5; 18, 20, 218) with a thin coating of a material selected from the group consisting of epoxy and powder, wherein the coating is adapted to provide corrosion protection and good coefficient of (Sprung: [0021]; [0031]). [Note: See the rejection of claim 10 for motivation.]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayhew Jr. (US Pub. No. 2014/0061409) in view of Sprung (US Pub. No. 2011/0056437) as applied to claim 10 above, and further in view of Russo et al. (US Patent No. 8,397,411).
Regarding Claim 11, Mayhew, as modified, teaches the method of claim 10, further comprising: providing coatings of strong adhesives on the respective sides of the one or more first steel tapes (Mayhew: Fig. 3-5, 10-11, 13; 1) and the one or more second steel tapes.
Mayhew fails to explicitly disclose adhesives being suitable to hold the respective one or more first steel tapes and the one or more second steel tapes with the respective surfaces by having a high resistance against the torque experienced by the steel tape while holding a heavy object on a vertical surface. However, Russo teaches adhesives (Russo: Col. 5, Ln. 26-30, 47-53) being suitable to hold respective one or more first steel tapes (Russo: Fig. 5; 10) and the one or more second steel tapes (Russo: Fig. 5; 20) with a respective surfaces by having a high resistance against the torque experienced by the steel tape while holding a heavy object on a vertical surface.
Mayhew and Russo are analogous because they are from the same field of endeavor or a similar problem solving area e.g. magnetic mounting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the tapes in Mayhew with the adhesive from Russo, with a reasonable expectation of success, in order to provide an alternate sole means of mounting the tapes to a surface (Russo: Col. 5, Ln. 26-30, 47-53), thereby removing the need for additional mounting fasteners as well as enabling the tapes to be secured to surfaces unable to be easily penetrated by a screw.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631